Name: Commission Regulation (EEC) No 67/93 of 15 January 1993 amending Regulation (EEC) No 2670/81 for laying down detailed implementing rules in respect of sugar production in excess of the quota
 Type: Regulation
 Subject Matter: civil law;  farming systems;  trade;  beverages and sugar
 Date Published: nan

 No L 10/8 Official Journal of the European Communities 16. 1 . 93 COMMISSION REGULATION (EEC) No 67/93 of 15 January 1993 amending Regulation (EEC) No 2670/81 for laying down detailed implementing rules in respect of sugar production in excess of the quota Whereas the requirements of charitable organizations are particularly pressing in winter ; whereas large stocks of C sugar are available at this time ; whereas it is accor ­ dingly desirable to make the exception apply to C sugar production of the 1992/93 marketing year onwards ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3484/92 (2), and in particular Article 26 (3) thereof, Whereas Article 2 (3) of Commission Regulation (EEC) No 2670/81 of 14 September 1981 laying down detailed implementing rules in respect of sugar produced in excess of the quota (3), as last amended by Regulation (EEC) No 2177/92 (4), provides that the putting up of C white sugar produced under the 1990/91 marketing year in one kilogram bags for exportation by a recognized charitable organization is not to be considered as substitution and hence not to give rise to payment of the amount that the Community rules impose where substitution occurs ; whereas this provision was restricted experimentally to a marketing year ; whereas experience has shown that this exception is of great utility and has no adverse effect on the sugar market ; whereas the provision should therefore be made permanent ; HAS ADOPTED THIS REGULATION : Article 1 The words 'produced under the 1990/91 marketing year' are hereby deleted from Article 2 (3) of Regulation (EEC) No 2670/81 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1993 . For the Commission Rene STEICHEN Member of the Commission 0) OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 353, 3 . 12. 1992, p. 8 . j3) OJ No L 262, 16. 9 . 1981 , p. 14. 0 OJ No L 217, 31 . 7. 1992, p. 71 .